DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the term “disclosure” in the first sentence of the abstract should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14-16, 18, 20-23, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 14, 16, and 22.  The phrase “in particular” first recited in line 2 of claim 14 is indefinite.  The phrase fails to clearly define the metes and bounds of the claim. 
	Re: claims 13, 15, 20, 21, and 22.  The phrase “the cover element” is indefinite.  It is unclear to the Examiner whether Applicant intends to limit the previously recited “at least one cover element” to a single cover element or to refer back to the at least one cover element which may include more than one cover element.
	Re: claim 18.  The phrase “the partition element” is indefinite.  It is unclear to the Examiner whether Applicant intends to limit the previously recited “at least one partition element” to a single partition element or to refer back to the at least one partition element which may include more than one partition element.
	The remaining claims are indefinite due to their dependency from claim one of claims 13-16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-2012052776 (WO’776).
Re: claims 11 and 19.  WO’776 shows in figure 3 an air spring 1 comprising: at least one air chamber or the chamber above element 32 and under element 10 variable in its volume for accommodating air, and having adsorption material 70, which is arranged in the air chamber as shown, an adjustment device or the moving load supported by the air spring as described in the abstract, by which a surface particularly a radially inner surface of the adsorption material 70 in contact with the air accommodated in the air spring is variably adjustable for the variable adjustment of a spring stiffness of the air spring depending on how much of the adsorptive material is exposed to the air chamber.  See the description of the second illustrative embodiment in which it is explained that “the depth of the adsorptive material 70 will be restricted and a larger surface area of the material 70 will be in direct contact with the gas inside the chamber 50” which affects (i.e. reduces) the spring rate of the air spring. 
Re: claim 12.  WO’776 shows in figure 3 the limitation wherein the surface or inner surface of element 70 in contact with the air accommodated in the air chamber shown above element 32 and under element 10 is continuously adjustable by the adjustment device particularly when the supported load is continuously moving, as broadly recited.
Re: claims 13, 15, and 20.  WO’776 shows in figure 3 the limitation wherein the adjustment device in an alternate interpretation a body connected to element 30 has at least one cover element 30, wherein the cover element 30 and the adsorption material 70 are movable in relation to one another, whereby a first or top part of the surface in contact with the air accommodated in the air chamber and a second or bottom part of the surface adjoining the first part and separated by means of the cover element 30 from the air accommodated in the air chamber are variably adjustable to the same extent as Applicant’s invention.  With regards to claim 15, Examiner notes that the cover element 30 and the adsorption material are movable translationally in relation to one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’776 in view of US Patent Application 2005/0200328 to Edson et al.
Re: claim 14.  Edson et al. teach a damping system in which the movement of a load takes place via an electric motor as described in claim 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the movable load supported by the air spring of WO’776 to have been movable by means of an electric motor, in view of the teachings of Edson et al., in order to provide a means of actively positioning the load at a desired position as taught by Edson et al. claim 1.
Re: claim 21.  WO’776, as modified, teach in WO’776 the limitation wherein the cover element 30 and the adsorption material 70 are movable translationally and particularly vertically in relation to one another as shown in figure 3 of WO’776.  
Allowable Subject Matter
Claims 17 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16, 18, 22, 23, and 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent and patent application: WO-2016035438, DE-102013211666, EP-1529981, and US Patent Application 2012/0074626 to Lee teach the use of similar air springs that include a material with a surface that is exposed to air within the air spring chamber at various levels depending on movement of the air spring components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
May 7, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657